





Exhibit 10.1




RATIFICATION AND AMENDMENT AGREEMENT

RATIFICATION AND AMENDMENT AGREEMENT (the “Ratification Agreement”), dated as of
October 20, 2004, is by and among Huffy Corporation, an Ohio corporation, as
Debtor and Debtor-in-Possession (“Huffy”), American Sports Design Company, an
Ohio corporation, as Debtor and Debtor-in-Possession (“American”), Huffy Sports
Delaware, Inc., a Delaware corporation, as Debtor and Debtor-in-Possession
(“HSDI” and together with Huffy and American, each individually a “US Borrower”,
and collectively the “US Borrowers”), Huffy Sports Canada Inc., a New Brunswick,
Canada corporation, as Debtor and Debtor-in-Possession (“Canadian Borrower” and
together with US Borrowers, each individually, a “Borrower” and collectively,
the “Borrowers”), Huffy Risk Management, Inc., an Ohio corporation, as Debtor
and Debtor-in-Possession (“HRMI”), HCAC, Inc., an Ohio corporation, as Debtor
and Debtor-in-Possession (“HCAC”), Hufco-Delaware Company, a Delaware
corporation, as Debtor and Debtor-in-Possession (“Hufco-Delaware”), Huffy
Sports, Inc., a Wisconsin corporation, as Debtor and Debtor-in-Possession
(“Huffy Sports”), Hufco-Georgia I, Inc., formerly known as McCalla Company, a
Georgia corporation, as Debtor and Debtor-in-Possession (“Hufco-Georgia I”),
Hufco-Ohio, Inc., formerly known as Huffy Service Solutions, Inc., an Ohio
corporation, as Debtor and Debtor-in-Possession (“Hufco-Ohio”), Hufco-Georgia
II, Inc., formerly known as Creative Retail Services, Inc., a Georgia
corporation, as Debtor and Debtor-in-Possession (“Hufco-Georgia II”), Tommy
Armour Golf Company, a Washington corporation, as Debtor and
Debtor-in-Possession (“Armour”), Lamar Snowboards Inc., a Missouri corporation,
as Debtor and Debtor-in-Possession (“Lamar”), Huffy Sports Washington, Inc., a
Washington corporation, as Debtor and Debtor-in-Possession (“HSWI”), First Team
Sports, Inc., a Minnesota corporation, as Debtor and Debtor-in-Possession
(“First Team”), Hespeler Hockey Holding, Inc., a Minnesota corporation, as
Debtor and Debtor-in-Possession (“Hespeler”) and Lehigh Avenue Property
Holdings, Inc., an Illinois corporation, as Debtor and Debtor-in-Possession
(“Lehigh” and together with HRMI, HCAC, Hufco-Delaware, Huffy Sports,
Hufco-Georgia I, Hufco-Ohio, Hufco-Georgia II, Armour, Lamar, HSWI, First Team
and Hespeler, each individually a “US Guarantor” and collectively, “US
Guarantors”), Hufco-New Brunswick, Inc., formerly known as Creative Retail
Services (Canada), Inc., a New Brunswick, Canada corporation, as Debtor and
Debtor-in-Possession (“Hufco-NB Canada”), Huffy Sports Outlet Inc., a New
Brunswick, Canada corporation, as Debtor and Debtor-in-Possession (“Outlet”) and
HUF Canada, Inc., a New Brunswick, Canada corporation, as Debtor and
Debtor-in-Possession (“HUF Canada”, and together with Hufco-NB Canada and Outlet
each individually, a “Canadian Guarantor” and collectively, “Canadian
Guarantors”, and together with the US Guarantors, each individually a
“Guarantor” and collectively, the “Guarantors”; and together with Borrowers,
each individually a “Debtor” and collectively the “Debtors”), Congress Financial
Corporation (Central), an Illinois Corporation, in its capacity as agent (in
such capacity, “Agent”) acting for and on behalf of itself and the as Lenders
(as hereinafter defined), and the financial institutions from time to time party
to the Loan Agreement as lenders (each individually, a “Lender” and
collectively, “Lenders”).

W I T N E S S E T H:

WHEREAS, each Debtor has commenced a case under Chapter 11 of Title 11 of the
United States Code in the United States Bankruptcy Court for the Southern
District of Ohio, Western Division, and each Debtor has retained possession of
its assets and is authorized under the Bankruptcy Code to continue the operation
of its business as a debtor-in-possession;

WHEREAS, each Debtor has also commenced or will commence ancillary proceedings
under the Companies’ Creditors Arrangement Act (Canada), as amended from time to
time, in the Ontario Superior Court of Justice and each Debtor has retained
possession of its assets and is authorized under the Companies’ Creditors
Arrangement Act to continue the operation of its business;

WHEREAS, prior to the commencement of the Chapter 11 Cases (as hereinafter
defined), and CCAA Cases (as hereinafter defined) (i) Agent and Lenders made
loans and advances to US Borrowers secured by all inventory, accounts, general
intangibles and certain other assets and properties of US Borrowers and US
Guarantors as set forth in the Existing Financing Agreements (as hereinafter
defined) and the Guarantor Documents (as hereinafter defined) and (ii) Canadian
Lender and Term Lender (as each term is defined in the Loan Agreement) made
loans and advances to Canadian Borrower secured by all inventory, accounts,
general intangibles and certain other assets and properties of Borrowers and
Guarantors as set forth in the Existing Financing Agreements and the Guarantor
Documents;

WHEREAS, Debtors have requested that Lenders make certain loans and advances to
Borrowers, secured by all of Debtors’ inventory, accounts, general intangibles
and certain other items and types of their respective assets and properties, in
accordance with the Loan Agreement and the other Financing Agreements (as
hereinafter defined) all as ratified and amended hereby;

WHEREAS, the Bankruptcy Court (as hereinafter defined) has entered a Financing
Order (as hereinafter defined) pursuant to which, inter alia, Agent and Lenders
may make such post-petition loans, advances and other financial accommodations
to US Borrowers secured by all of the Collateral (as hereinafter defined) as set
forth in the Financing Order and the Financing Agreements;

WHEREAS, the CCAA Court (as hereinafter defined) has entered the CCAA Order (as
hereinafter defined) pursuant to which, inter alia, Canadian Lender may continue
to make loans, advances and other credit accommodations to Canadian Borrower
secured by all of the Collateral in accordance with the Financing Agreements and
the CCAA Order;

WHEREAS, each of the Financing Order and CCAA Order provides that, as a
condition to the making of post-petition loans, advances and other financial
accommodations, Borrowers and Guarantors shall execute and deliver this
Ratification Agreement;

WHEREAS, Debtors wish hereby to reaffirm their obligations pursuant to the
Financing Agreements and acknowledge their continuing liabilities to Agent and
Lenders thereunder in order to induce Agent and Lenders to make such
post-petition loans and advances to Borrowers; and

WHEREAS, Debtors have also requested that Agent and Lenders make amendments to
the Loan Agreement (as hereinafter defined) and Agent and Lenders are willing to
do so subject to the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Agent, Lenders and
Debtors covenant, warrant and agree as follows:

1.

DEFINITIONS

1.1

Additional Definitions.  As used herein, the following terms shall have the
respective meanings given to them below and the Existing Financing Agreements
(as defined herein) shall be deemed and are hereby amended to include, in
addition and not in limitation, each of the following definitions:

(a)

"Bankruptcy Code" shall mean the United States Bankruptcy Code, being Title 11
of the United States Code as enacted in 1978, as the same has heretofore been or
may hereafter be amended, recodified, modified or supplemented, together with
all rules, regulations and interpretations thereunder or related thereto.

(b)

"Bankruptcy Court" shall mean the United States Bankruptcy Court for the
Southern District of Ohio, Western Division, or such other court that may from
time to time have jurisdiction over the Chapter 11 Cases.

(c)

"BIA" shall mean the Bankruptcy and Insolvency Act (Canada), as amended from
time to time.

(d)

"Bicycles" shall mean all bicycles, tricycles, pedal cars, scooters, wheeled
wagons and similar wheeled products and the related accessories.

(e)

"CCAA" shall mean the Companies’ Creditors Arrangement Act (Canada), as amended
from time to time.

(f)

"CCAA Cases" shall mean the ancillary proceedings commenced by the Debtors under
the CCAA, pending in the CCAA Court.

(g)

"CCAA Court" shall mean the Superior Court of Justice for the province of
Ontario, or such other Court that may from time to time have jurisdiction over
the CCAA cases.

(h)

"CCAA Order" shall mean each of the Initial Order entered in the CCAA Cases on
or about October 20, 2004, and such other order relating thereto (in each case
in form and substance satisfactory to Agent and Lenders) authorizing, among
other things, (i) the recognition of the Chapter 11 Cases, the Interim Financing
Order and all other orders entered by the Bankruptcy Court in the Chapter 11
Cases that are necessary to authorize and implement the terms of the Financing
Agreements, (ii) imposing a stay of proceedings in Canada against the Debtors,
their assets, properties and undertakings, (iii) that the stay of proceedings in
the CCAA Cases shall not apply to Agent and Lenders, (iv) that the commencement
and continuation of the CCAA Cases shall not apply to prevent Agent and Lenders
from exercising all their rights and remedies under the terms of the
Ratification Agreement, the other Financing Agreements and the Financing Order,
and (v) the authorization of Canadian Borrower and Canadian Guarantors to
execute and deliver and enter into, comply with, perform and be bound by all of
the terms and provisions set forth in the Loan Agreement, the other Financing
Agreements and the Financing Order.

(i)

"Chapter 11 Cases" shall mean the Chapter 11 Cases of the Debtors pending in the
Bankruptcy Court.

(j)

"Collateral" shall mean, collectively, the Pre-Petition Collateral (as defined
herein) and the Post-Petition Collateral (as defined herein).

(k)

"Debtors" shall have the meaning set forth in the recitals hereto and shall
include, without limitation, their respective successors and assigns (including
any trustee or other fiduciary hereafter appointed as its legal representative
or with respect to the property of the estate of such Person, whether under (as
applicable) Chapter 11 of the Bankruptcy Code or any subsequent Chapter 7 case
or under the CCAA or any subsequent BIA case, and its successor upon conclusion
of (as applicable) the Chapter 11 Case or the CCAA Case of such Person).

(l)

"Existing Financing Agreements" shall mean the Financing Agreements (as defined
in the Loan Agreement) as in effect immediately prior to the Petition Date.

(m)

"Financing Agreements" shall mean, collectively, the Loan Agreement (as defined
below) and the other Existing Financing Agreements, together with all
supplements, agreements, notes, documents, instruments and guarantees at any
time executed and/or delivered in connection therewith or related thereto, as
all of the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

(n)

"Financing Order" shall mean the Interim Financing Order, substantially in the
form of Exhibit A attached hereto and made a part hereof,  all of which terms
and provisions are incorporated herein by reference, the Permanent Financing
Order and such other orders relating thereto or authorizing the granting of
credit by Agent and Lenders to Borrowers on an emergency, interim or permanent
basis pursuant to Section 364 of the Bankruptcy Code as may be issued or entered
by the Bankruptcy Court in the Chapter 11 Cases.

(o)

"Golf Equipment" shall mean golf clubs, golf bags, golf balls and related
accessories.

(p)

"Guarantor Documents" shall mean each of the following (as all of the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced): (i) Guarantee, dated as of September 19, 2002 by US
Borrowers, US Guarantors and Canadian Guarantors in favor of Agent and Lenders
with respect to the Obligations of Canadian Borrower, formerly known as HSGC
Canada, Inc.; (ii) Guarantee, dated as of September 19, 2002, by US Borrowers
(other than HSDI) and US Guarantors in favor of Agent and Lenders with respect
to the Obligations of HSDI, formerly known as HSGC, Inc. (the “HSGC Guarantee”);
(iii) Guarantee, dated as of September 19, 2002, by HSDI and US Guarantors in
favor of Agent and Lenders with respect to the Obligations of Huffy and American
(the “H&A Guarantee” and together with the HSGC Guarantee, the “Existing US
Borrower Guarantees”); (iv) Guarantee, dated as of October 19, 2004 by HUF
Canada in favor of Agent and Lenders with respect to the Obligations of
Borrowers; General Security Agreement, dated as of October 19, 2004 between HUF
Canada and Agent, and (vi) all supplements, agreements, notes, documents,
instruments and mortgages at any time executed, delivered and/or recorded in
connection with any of the foregoing.

(q)

"Information Officer" shall mean RSM Richter Inc. as appointed Information
Officer of the CCAA Cases, and its successors and assigns, pursuant to the CCAA
Order.

(r)

"Interim Financing Order" shall have the meaning ascribed thereto in Section
9(f) hereto.

(s)

"Loan Agreement" shall mean the Second Amended and Restated Loan and Security
Agreement, dated as of September 19, 2002, by and among Agent, Lenders,
Borrowers and  Guarantors, as amended by Amendment No. 1 to Second Amended and
Restated Loan and Security Agreement, dated as of November 20, 2002, Amendment
No. 2 to Second Amended and Restated Loan and Security Agreement, dated as of
December 31, 2002, Amendment No. 3 to Second Amended and Restated Loan and
Security Agreement, dated as of January 31, 2003, Amendment No. 4 to Second
Amended and Restated Loan and Security Agreement, dated March 14, 2003,
Amendment No. 5 to Second Amended and Restated Loan and Security Agreement,
dated May 2, 2003, Amendment No. 6 to Second Amended and Restated Loan and
Security Agreement, dated May 9, 2003, Amendment No. 7 to Second Amended and
Restated Loan and Security Agreement, dated as of July 7, 2003, Amendment No. 8
to Second Amended Loan and Security Agreement, dated July 31, 2003, Amendment
No. 9 to Second Amended Loan and Security Agreement, dated January 15, 2004,
Amendment No. 10 to Second Amended Loan and Security Agreement, dated February
16, 2004, Amendment No. 11 to Second Amended Loan and Security Agreement, dated
March 31, 2004, Amendment No. 12 to Second Amended Loan and Security Agreement,
dated as of May 4, 2004, Amendment No. 13 to Second Amended Loan and Security
Agreement, dated as of July 16, 2004 and Amendment No. 14 to Second Amended Loan
and Security Agreement, dated as of October 19, 2004 (as the same may hereafter
be further amended, modified, supplemented, extended, renewed, restated or
replaced).

(t)

"Net Recovery Percentage" shall mean the fraction, expressed as a percentage,
(a) the numerator of which is the amount equal to the amount of the recovery in
respect of the Inventory at such time determined on a "net orderly liquidation
value" basis pursuant to the most recent acceptable appraisal of Inventory
received by Agent in accordance with Section 7.3 of the Loan Agreement, net of
operating expenses, liquidation expenses and commissions likely to be incurred
in connection with the liquidation of such Inventory as set forth in such
appraisal, and (b) the denominator of which is the applicable original cost of
the aggregate amount of the Inventory subject to such appraisal.

(u)

"Permanent Financing Order" shall have the meaning ascribed thereto in Section
9(h) hereto.

(v)

"Permitted Liens" shall mean the liens permitted under Section 9.8 of the Loan
Agreement.

(w)

"Petition Date" shall mean, as applicable, (i) the date of the commencement of
the Chapter 11 Cases and (ii) the date of the commencement of the CCAA Cases.

(x)

"Post-Petition Collateral" shall mean, collectively, all now existing or
hereafter acquired real and personal property of Debtors and their respective
estates, wheresoever located, of any kind or nature, whether pursuant to the
Financing Agreements, the Financing Order or any other order entered or issued
by the Bankruptcy Court or the CCAA Court (as the case may be), and shall
include, without limitation:

(i)

All of the Collateral (as defined in the Loan Agreement);

(ii)

all Accounts;

(iii)

all general intangibles, including, without limitation, all Intellectual
Property;

(iv)

all goods, including, without limitation, all Inventory and all Equipment;

(v)

all Real Property and fixtures;

(vi)

all chattel paper, including, without limitation, all tangible and electronic
chattel paper;

(vii)

all instruments, including, without limitation, all promissory notes;

(viii)

 all documents;

(ix)

all deposit accounts;

(x)

all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(xi)

all supporting obligations and all present and future liens, security interests,
rights, remedies, title and interest in, to and in respect of Receivables and
other Collateral, including, without limitation, (A) rights and remedies under
or relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (B) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (C) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (D) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

(xii)

(A) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (B) monies, credit balances, deposits and other
property of Debtors now or hereafter held or received by or in transit to Lender
or its affiliates or at any other depository or other institution from or for
the account of Debtors, whether for safekeeping, pledge, custody, transmission,
collection or otherwise;

(xiii)

all commercial tort claims;

(xiv)

to the extent not otherwise described above, all Receivables;

(xv)

all claims, rights, interests, assets and properties (recovered by or on behalf
of each Debtor or any trustee of such Debtor (whether in the Chapter 11 Cases or
any subsequent case to which any of the Chapter 11 Cases is converted),
including, without limitation, all property recovered as a result of transfers
or obligations avoided or actions maintained or taken pursuant to Sections 544,
545, 547, 548, 549, 550, 551 and 553 of the Bankruptcy Code;

(xvi)

all Records; and

(xvii)

all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

(y)

"Post-Petition Obligations" shall mean all now existing and hereafter arising
Loans, Letter of Credit Accommodations, advances, debts, obligations,
liabilities, covenants and duties of each Debtor to Agent or any Lender of every
kind and description, however evidenced, whether direct or indirect, absolute or
contingent, joint or several, secured or unsecured, due or not due, primary or
secondary, liquidated or unliquidated, arising on and after the Petition Date
and whether arising on or after the conversion or dismissal of the Chapter 11
Cases or the CCAA Cases or both, or before, during and after the confirmation of
any plan of reorganization in the Chapter 11 Cases or the CCAA Cases or both,
and whether arising under or related to this Agreement, the other Financing
Agreements, a Financing Order or a CCAA Order, and whether incurred by any
Debtor as principal, surety, endorser, guarantor or otherwise and including,
without limitation, all principal, interest, financing charges, letter of credit
fees, unused line fees, servicing fees, line increase fees, DIP facility fees,
early termination fees, other fees, commissions, costs, expenses and attorneys’,
accountants’ and consultants’ fees and expenses incurred in connection with any
of the foregoing.

(z)

"Pre-Petition Collateral" shall mean all "Collateral" as such term is defined in
the Loan Agreement and all other security for the Pre-Petition Obligations as
provided in the Existing Financing Agreements immediately prior to the Petition
Date.

(aa)

"Pre-Petition Obligations" shall mean all Loans, Letter of Credit
Accommodations, advances, debts, obligations, liabilities, indebtedness,
covenants and duties of each Borrower and Guarantor to Agent or any Lender of
every kind and description, however evidenced, whether direct or indirect,
absolute or contingent, joint or several, secured or unsecured, due or not due,
primary or secondary, liquidated or unliquidated, arising before the Petition
Date and whether arising under or related to the Existing Financing Agreements,
and whether incurred by such Debtor as principal, surety, endorser, guarantor or
otherwise and including, without limitation, all principal, interest, financing
charges, letter of credit fees, unused line fees, servicing fees, line increase
fees, early termination fees, other fees, commissions, costs, expenses and
attorneys’, accountants’ and consultants’ fees and expenses incurred in
connection with any of the foregoing.

1.2

Amendments to Definitions in Financing Agreements.

(a)

All references to the term "Collateral" in any of the Existing Financing
Agreements or any other term referring to the security for the Pre-Petition
Obligations shall be deemed and each such reference is hereby amended to mean,
collectively, the Pre-Petition Collateral and the Post-Petition Collateral.

(b)

All references to the terms "Borrowers", "Guarantors" or "Debtors" in any of the
Existing Financing Agreements shall be deemed and each such reference is hereby
amended to mean and include (as applicable) the Debtors, each as defined herein,
and their successors and assigns (including any trustee or other fiduciary
hereafter appointed as any Debtor’s legal representative, as applicable, or with
respect to any Debtor the property of the estate of such Debtor whether under
Chapter 11 of the Bankruptcy Code or any subsequent Chapter 7 case(s) or under
the CCAA or in any subsequent BIA Case and its successor upon conclusion of the
Chapter 11 Case or CCAA Case of such Debtor, as the case may be).

(c)

All references to the term "Financing Agreements" in any of the Existing
Financing Agreements shall be deemed and each such reference is hereby amended
to include, in addition and not in limitation, this Agreement, all of the
Existing Financing Agreements, as ratified, assumed and adopted by each Debtor
pursuant to the terms hereof, as amended and supplemented hereby, the Financing
Order and the CCAA Order, as each of the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

(d)

All references to the term “Gen-X” in the Loan Agreement or any of the other
Existing Financing Agreements shall be deemed and each such reference is hereby
amended to mean and include HSDI, as defined herein, and its successors and
assigns.

(e)

All references to the term "Loan Agreement" in any of the Existing Financing
Agreements and the Financing Agreements, shall be deemed and each such reference
is hereby amended to mean the Loan Agreement, as defined herein and amended
hereby and ratified, assumed and adopted by Debtors pursuant to the terms hereof
and the Financing Order, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

(f)

All references to the term "Material Adverse Effect" and "material adverse
change" in this Agreement and in any of the Existing Financing Agreements, shall
be deemed and each such reference in the Existing Financing Agreements is hereby
amended to add at the end thereof:  "provided, that, the financial condition of
Borrowers as of the Petition Date or resulting from the commencement of the
Chapter 11 Cases and the filing of the CCAA Cases shall not constitute a
Material Adverse Effect".

(g)

All references to the term "Obligations" in this Agreement and in any of the
Existing Financing Agreements shall be deemed and each such reference in the
Existing Financing Agreements is hereby amended to mean, both the Pre-Petition
Obligations and the Post-Petition Obligations.

(h)

All references to the term “Revolving Loan Limit” in this Agreement and in any
of the Existing Financing Agreements shall be deemed and each such reference in
the Existing Financing Agreements is hereby amended to mean $50,000,000.

1.3

Interpretation.

(a)

For purposes of this Agreement, unless otherwise defined or amended herein,
including, but not limited to, those terms used and/or defined in the recitals
hereto, all terms used herein shall have the respective meanings assigned to
such terms in the Loan Agreement.

(b)

All references to the terms “Agent”, “Lender", "Canadian Lender", “Term Lender”
or any other person pursuant to the definitions in the recitals hereto or
otherwise shall include its respective successors and assigns.

(c)

All references to any term in the singular shall include the plural and all
references to any term in the plural shall include the singular.

(d)

All terms not specifically defined herein which are defined in the UCC shall
have the meaning set forth therein, except that the term "Lien" or "lien" shall
have the meaning set forth in § 101(37) of the Bankruptcy Code.

2.

ACKNOWLEDGMENT

2.1

Pre-Petition Obligations.

(a)

Each Debtor hereby acknowledges, confirms and agrees that US Borrowers are
jointly and severally indebted to Agent and Lenders in respect of all
Pre-Petition Obligations, as of October 20, 2004 in the aggregate principal
amount of not less than the sum of $40,623,054.71 plus C$219,919.63, consisting
of (a) US Dollar Loans made pursuant to the Existing Financing Agreements in the
principal amount of not less than $32,681,869.74, together with all interest
accrued and accruing thereon, (b) Letter of Credit Accommodations in the amount
of not less than the sum of $7,941,184.97 plus C$277,290.52, together with all
interest, fees and charges accrued and accruing thereon or chargeable thereto,
and (c) Canadian Dollar Loans made pursuant to the Existing Financing Agreements
in the principal amount of not less than C$<57,496.83>, together with all
interest accrued and accruing thereon, and in each case in respect of the
foregoing clauses (a) through (c), together with costs, expenses, fees
(including attorneys’ fees and legal expenses) and other charges now or
hereafter owed by US Borrowers to Agent or Lenders, all of which are
unconditionally owing by US Borrowers to Agent and Lenders, without offset,
defense or counterclaim of any kind, nature and description whatsoever.

(b)

Each Debtor hereby acknowledges, confirms and agrees that Canadian Borrower is
indebted to Agent and Lenders in respect of all Pre-Petition Obligations arising
out of the Canadian Credit Facility, as of October 20, 2004, in the aggregate
principal amount of not less than the sum of $17,420,901.04 plus C$219,919.63,
consisting of (a) Revolving Loans made pursuant to the Existing Financing
Agreements in the principal amount of not less than the sum of  $13,830,088.57
plus C$<57,496.83>, together with all interest accrued and accruing thereon, (b)
Letter of Credit Accommodations in the amount of not less than the sum of
$28,312.47 plus C$277,416.46, together with interest accrued and accruing
thereon, and (c) Term Loans made pursuant to the Existing Financing Agreements
in the principal amount of not less than $3,562,500, together with interest
accrued and accruing thereon, and in each case in respect of the foregoing
clauses (a) through (c), together with costs, expenses, fees (including
attorneys’ fees and legal expenses) and other charges now or hereafter owed by
Canadian Borrower to Agent or Lenders, all of which are unconditionally owing by
Canadian Borrower to Agent and Lenders, without offset, defense or counterclaim
of any kind, nature and description whatsoever.

2.2

Guaranteed Obligations.  Each of Borrowers and Guarantors hereby acknowledges,
confirms and agrees that:

(a)

all obligations of each of Borrowers and Guarantors under the respective
Guarantor Documents as ratified and amended hereby, to which each of them is a
party, are unconditionally owing by each of Borrowers and Guarantors to Agent
and Lenders without offset, defense or counterclaim of any kind, nature and
description whatsoever, and

(b)

the absolute and unconditional guarantee of the payment of the Pre-Petition
Obligations by each of Borrowers and Guarantors pursuant to the respective
Guarantor Documents to which each of them is a party extends to the
Post-Petition Obligations.

2.3

Acknowledgment of Security Interests.  Each Borrower and Guarantor hereby
acknowledges, confirms and agrees that Agent and Lenders have and shall continue
to have valid, enforceable and perfected first priority and senior security
interests in and liens upon all Pre-Petition Collateral heretofore granted to
Agent and Lenders pursuant to the Existing Financing Agreements as in effect
immediately prior to the Petition Date to secure all of the Obligations, as well
as valid and enforceable first priority and senior security interests in and
liens upon all Post-Petition Collateral granted to Agent and Lenders under the
Financing Order or hereunder or under any of the other Financing Agreements or
otherwise granted to or held by Agent or any Lender.

2.4

Binding Effect of Documents.  Each Borrower and Guarantor hereby acknowledges,
confirms and agrees that: (a) each of the Existing Financing Agreements to which
it is a party was duly executed and delivered to Agent by such Borrower or
Guarantor and each is in full force and effect as of the date hereof, (b) the
agreements and obligations of each Borrower and Guarantor contained in the
Existing Financing Agreements constitute the legal, valid and binding
obligations of such Borrower and Guarantor enforceable against such Borrower and
Guarantor in accordance with its respective terms and such Borrower and
Guarantor has no valid defense, offset or counterclaim to the enforcement of
such obligations, and (c) Agent and Lenders are and shall be entitled to all of
the rights, remedies and benefits provided for in the Financing Agreements and
the Financing Order.

3.

ADOPTION, RATIFICATION AND AMENDMENT

(a)

Each Debtor hereby (i) ratifies, assumes, adopts and agrees to be bound by the
Existing Financing Agreements, as amended by this Ratification Agreement, the
Financing Order and the CCAA Order and (ii) agrees to pay all of the
Pre-Petition Obligations in accordance with the terms of the Loan Agreement, the
Financing Agreements, the Financing Order and the CCAA Order.  All of the
Existing Financing Agreements, as amended by this Ratification Agreement, the
Financing Order and the CCAA Order, are hereby incorporated herein by reference
and hereby are and shall be deemed adopted and assumed in full by each Debtor,
as Debtor and Debtor-in-Possession, and considered as agreements between such
Debtor and Agent and Lenders.  Each Debtor hereby ratifies, restates, affirms
and confirms all of the terms and conditions of the Existing Financing
Agreements, as amended and supplemented pursuant hereto and pursuant to the
Financing Order and the CCAA Order, and each Debtor agrees to be fully bound, as
Debtor and Debtor-in-Possession, by the terms of the Financing Agreements to
which such Debtor is a party.

(b)

Without limitation upon the foregoing, each Debtor hereby agrees that the
Existing US Borrower Guarantees are each hereby amended to include each of
Canadian Borrower and Canadian Guarantors as an additional guarantor party
signatory thereto, and each of Canadian Borrower and Canadian Guarantors by its
execution below hereby agrees that the Existing US Borrower Guarantees are
hereby amended to include each of Canadian Borrower and Canadian Guarantors as
an additional guarantor party signatory thereto.  Each of Canadian Borrower and
Canadian Guarantors hereby expressly (i) assumes and agrees to be directly
liable to Agent and Lenders, jointly and severally with the other Guarantors
signatories thereto, for payment and performance of all Obligations, (ii) agrees
to perform, comply with and be bound by all terms, conditions and covenants of
the Existing US Borrower Guarantees with the same force and effect as if each of
Canadian Borrower and Canadian Guarantors had originally executed and been an
original party signatory to each of the Existing US Borrower Guarantees as a
Guarantor, and (iii) agrees that Agent and Lenders shall have all rights,
remedies and interests with respect to Canadian Borrower and Canadian Guarantors
and their respective properties and assets under the Existing US Borrower
Guarantees with the same force and effect as if each of Canadian Borrower and
Canadian Guarantors had originally executed and been an original party signatory
as a Guarantor to each of the Existing US Borrower Guarantees.

4.

GRANT OF SECURITY INTEREST

Notwithstanding anything to the contrary contained in Section 5 of the Loan
Agreement (as in effect immediately prior to the Petition Date), as collateral
security for the prompt performance, observance and payment in full of all of
the Obligations (including the Pre-Petition Obligations and the Post-Petition
Obligations), each Debtor hereby grants, pledges and assigns to Agent, for and
on behalf of Lenders, and also confirms, reaffirms and restates each prior grant
to Agent, for and on behalf of Lenders of, continuing security interests in and
liens upon, and rights of setoff against, all of the Collateral.

5.

ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the continuing representations, warranties and covenants
heretofore and hereafter made by each Debtor to Agent and Lenders, whether
pursuant to the Financing Agreements or otherwise, and not in limitation
thereof, each Debtor hereby represents, warrants and covenants to Agent and
Lenders the following (which shall survive the execution and delivery of this
Agreement), the truth and accuracy of which, or compliance with, to the extent
such compliance does not violate the terms and provisions of the Bankruptcy
Code, shall be a continuing condition of the making of loans by Agent and
Lenders:

5.1

Financing Order.  The Financing Order has been duly entered, is valid,
subsisting and continuing and has not been vacated, modified, reversed on
appeal, or vacated or modified by any order of the Bankruptcy Court (other than
as consented to by Agent and Lenders) and is not subject to any pending appeal,
stay or other action by the Bankruptcy Court which impairs or prevents the
enforcement of any provision contained therein.

5.2

CCAA Order.  The CCAA Order has been duly entered, is valid, subsisting and
continuing and has not been vacated, modified, reversed on appeal, or vacated or
modified by any order of the CCAA Court (other than as consented to by Agent and
Lenders) and is not subject to any pending appeal, stay or other action by the
CCAA Court which impairs or prevents the enforcement of any provision contained
therein.

5.3

Use of Proceeds.  All Loans and Letter of Credit Accommodations provided by
Lenders to Borrowers pursuant to the Financing Orders, the Loan Agreement or
otherwise, shall be used by Borrowers for general operating and working capital
purposes in the ordinary course of business of Borrowers (except as may
otherwise be consented to in writing by Agent and Lenders).  Except as expressly
provided for in the Financing Order, no portion of any administrative expense
claim or other claim relating to the Chapter 11 Cases or the CCAA Cases shall be
paid with the proceeds of such Loans and Letter of Credit Accommodations
provided by Agent and Lenders to Borrowers, other than those administrative
expense claims and other claims relating to the Chapter 11 Cases or the CCAA
Cases directly attributable to the operation of the business of Borrowers and
the Allowed Professional Fees (as defined in the Financing Order) and the costs
expressly subject to the Administrative Charge (as defined in the CCAA Order),
unless approved by Agent and Lenders, and authorized by the Bankruptcy Court or
the CCAA Court.

5.4

Defaults Under Other Indebtedness.  Each Debtor is not in default in the payment
of any amounts at any time immediately prior to the Petition Date due on any
material Indebtedness owed by such Debtor that constitutes a secured claim
and/or a claim afforded priority payment status under the Bankruptcy Code, or in
the performance of any other material terms or covenants of any evidence of such
Indebtedness or of any mortgage, security agreement, indenture, pledge or other
agreement relating thereto or securing such Indebtedness except as set forth on
Exhibit B hereto.  As soon as such information is available, but in any event
not less than sixty (60) days after the date hereof, Debtors hereby agree to
deliver to Agent an officer ’s certificate, in form and substance satisfactory
to Agent, stating that with respect to all such material Indebtedness owed by
such Debtor, other than Indebtedness consisting of indebtedness for borrowed
money, each such Debtor is not in default in the payment of any amounts at any
time due on any such Indebtedness owed by such Debtor, or in the performance of
any other material terms or covenants of any evidence of such Indebtedness or of
any mortgage, security agreement, indenture, pledge or other agreement relating
thereto or securing such Indebtedness, except as may otherwise be set forth on
such officer’s certificate.

6.

DIP FACILITY FEE

Borrowers shall pay Agent, for the ratable benefit of Lenders, a closing fee in
respect of the financing provided by Agent and Lenders to Borrowers in the
Chapter 11 Cases and the CCAA Cases in an aggregate amount of (a) $125,000 which
shall be deemed part of the Obligations and shall be fully earned and payable on
the date hereof; (b) $50,000 which shall be deemed part of the Obligations and
shall be fully earned and payable on December 31, 2004, provided, that the
Financing Agreements continue to remain in full force and effect as of such
date; and (c) $75,000 which shall be deemed part of the Obligations and shall be
fully earned and payable on March 31, 2005, provided, that the Financing
Agreements continue to remain in full force and effect as of such date.

7.

AMENDMENTS

7.1

Eligible Accounts.  

(a)

Section 1.49(b) of the Loan Agreement is hereby amended by deleting such Section
in its entirety and substituting the following therefor:

“(b)  as to Accounts of Borrowers other than HSDI and Canadian Borrower (and as
to HSDI and Canadian Borrower with respect to Accounts not covered by credit
insurance in accordance with Section1.49(c) below):  (i) with an original due
date of more than sixty days and less than ninety (90) days, such Accounts do
not remain unpaid more than ninety (90) days after the original due date
thereof, but in any event no more than one hundred twenty (120) days after the
invoice date thereof (ii) with an original due date of more than thirty (30)
days and less than sixty (60) days, such Accounts do not remain unpaid more than
sixty (60) days after the original due date thereof, but in any event no more
than one hundred twenty (120) days after the invoice date thereof, or (iii) with
an original due date of thirty (30) days or less, such Accounts do not remain
unpaid more than ninety (90) days after the original invoice date thereof;”

(b)

Section 1.49(c) of the Loan Agreement is hereby amended by deleting such Section
in its entirety and substituting the following therefor:

“(c)  as to Accounts of HSDI and Canadian Borrower in respect of which credit
insurance, in form and substance satisfactory to Agent, in favor of Agent for
the benefit of Lenders, is then in full force and effect: (i) during the period
commencing on the date hereof through and including February 28, 2005 (1) with
an original due date of sixty (60) days or more, such Accounts arising from the
sale of skis or snowboards do not remain unpaid more than one hundred
ninety-five (195) days past the original invoice date thereof (or two hundred
forty (240) days in the case of such sales to Garts Sporting Goods), and as to
such Accounts not arising from the sale of skis and snowboards, one hundred
eighty (180) days past the original invoice date thereof, or (2) with an
original due date of more than thirty (30) days but less than sixty (60) days,
such Accounts arising from the sale of skis or snowboards do not remain unpaid
more than one hundred ninety-five (195) days after the original invoice date
thereof, but in any event no more than one hundred ninety-five (195) days after
the invoice date thereof, and as to Accounts not arising from the sale of skis
and snowboards, one hundred eighty (180) days past the original invoice date
thereof, or (3) with an original due date of thirty (30) days or less, such
Accounts do not remain unpaid more than ninety (90) days after the original
invoice date thereof; and (ii) on and after March 1, 2005 (1) with an original
due date of sixty (60) days or less, such Accounts do not remain unpaid more
than sixty (60) days after the original due date thereof, but in any event no
more than one hundred twenty (120) days after the invoice date thereof, or
(2)with an original due date of thirty (30) days or less, such Accounts do not
remain unpaid more than ninety (90) days after the original invoice date
thereof;”

(c)

Notwithstanding anything to the contrary contained in the Loan Agreement or the
other Financing Agreements, on and after February 28, 2005, Eligible Accounts
shall only include (a) Eligible Accounts arising from the sale by Huffy of
Eligible Inventory consisting of Bicycles, and (b) Eligible Accounts arising
from the sale by Canadian Borrower of Eligible Inventory of Canadian Borrower
consisting of Golf Equipment.

7.2

Eligible Inventory  Notwithstanding anything to the contrary contained in
Section 1.50 of the Loan Agreement or any other provision contained in the Loan
Agreement or the other Financing Agreements,

(a)

Eligible Inventory shall not include raw materials or any kind, nature or
description, and shall only include finished goods;

(b)

on and after December 1, 2004, Eligible Inventory shall only include (i)
Eligible Inventory of Huffy consisting of Bicycles, and (ii) Eligible Inventory
of Canadian Borrower consisting of Golf Equipment and snowboards; and

(c)

on and after December 31, 2004, Eligible Inventory of Canadian Borrower shall
only include Golf Equipment.  

7.3

Inventory Loan Limit.  Section 1.82 of the Loan Agreement is hereby amended by
deleting such Section in its entirety and substituting the following therefor:

 

“1.82  “Inventory Loan Limit” shall mean (a) as to Huffy, the amount equal to
$20,000,000 minus the amount of Loans based on Eligible Inventory to Canadian
Borrower then outstanding, and (b) as to Canadian Borrower, the amount equal
$20,000,000 minus the amount of Loans based on Eligible Inventory to Huffy then
outstanding.”

7.4

Canadian Borrowing Base.  Section 1.15(a) of the Loan Agreement is hereby
amended by deleting such Section in its entirety and substituting the following
therefor:

“(a)

the sum of:  

(i)  eighty-five (85%) percent of the Net Amount of the Eligible Accounts of
Canadian Borrower; plus

(ii) the lesser of (A) the Inventory Loan Limit for Canadian Borrower or (B) the
lesser of (1) during the months of May through and including November, the
lesser of sixty (60%) percent of the Value of Eligible Inventory of Canadian
Borrower and during the months of December through and including April, fifty
(50%) percent of the Value of Eligible Inventory of Canadian Borrower, and (2)
eighty-five (85%) percent of the Net Recovery Percentage multiplied by the Value
of such Eligible Inventory of Canadian Borrower, minus"

7.5

US Borrowing Base.  Section 1.125 of the Loan Agreement is hereby amended by
deleting such Section in its entirety and substituting the following therefor:

“1.125  “US Borrowing Base” shall mean, as to each US Borrower, at any time:

(a)  the sum of :

(i)  eighty-five (85%) percent of the Net Amount of the Eligible Accounts of
such Borrower, plus

(ii)  as to Huffy, the lesser of (A) the Inventory Loan Limit for Huffy or (B)
the sum of: (1) the lesser of (aa) sixty-six (66%) percent of the Value of
Eligible Inventory of the Huffy Bicycle Company Division of Huffy consisting of
finished goods other than New Inventory, except that in the months of January,
June, July, August, September and December of any year, the applicable
percentage shall be sixty-two (62%) percent of the Value of Eligible Inventory
of the Huffy Bicycle Company Division of Huffy consisting of such finished
goods, and (bb) ninety (90%) percent of the Net Recovery Percentage multiplied
by the Value of such Eligible Inventory of the Huffy Bicycle Company Division of
Huffy, plus (2) the lesser of (aa) sixty-six (66%) percent of the Value of New
Inventory, except that in the months of January, June, July, August, September
and December of any year, the applicable percentage shall be sixty-two (62%)
percent of the Value of New Inventory, (bb) $1,500,000, or (cc) ninety (90%)
percent of the Net Recovery Percentage multiplied by the Value of such New
Inventory, and

(iii) as to HSDI, the lesser of (A)the Inventory Loan Limit for HSDI, (B) sixty
(60%) percent of the Value of Eligible Inventory of HSDI consisting of finished
goods at all times in any year, except that in the months of December through
and including April, the applicable percentage shall be fifty (50%) percent of
the Value of Eligible Inventory of HSDI consisting of such finished goods, or
(C) eighty-five (85%) percent of the Net Recovery Percentage multiplied by the
Value of such Eligible Inventory of HSDI consisting of finished goods; minus”

7.6

Final Maturity Date  Section 1.64 of the Loan Agreement is hereby amended by
deleting the reference therein to "December 31, 2004” and substituting
"September 30, 2005" therefor.

7.7

Maximum Credit.  Section 1.89 of the Loan Agreement is hereby amended by
deleting such Section in its entirety and substituting the following therefor:

“1.89  “Maximum Credit” shall mean the sum of the Revolving Loan Limit plus the
then outstanding principal balance of the Term Loan.”

7.8

Special Availability Reserve.  The definition of "Special Availability Reserve"
is hereby amended by deleting such definition in its entirety and substituting
the following therefor:

“‘Special Availability Reserve’ shall mean the availability reserve established
by Agent against the amount of Loans and Letter of Credit Accommodations
otherwise available to Borrowers under the formulae contained in the Loan
Agreement in the amount of (i) $5,200,000 for the period commencing on the date
hereof through and including the later of (1) December 1, 2004, or (2) the date
upon which all of the following shall have occurred in accordance with the terms
of the Loan Agreement as Agent shall determine in good faith (the “Initial
Reduction Date”): (x) Eligible Inventory of Huffy consists only of Bicycles and
Eligible Inventory of Canadian Borrower consists only of Golf Equipment, and (y)
 Eligible Accounts of Huffy consist only of Eligible Accounts arising from the
sale by Huffy of Bicycles and Eligible Accounts of Canadian Borrower arising
from the sale of Golf Equipment; (ii) $4,000,000 for the period commencing on
the day after the Initial Reduction Date through and including February 28,
2005; and (iii) $3,500,000 on and after March 1, 2005.”

7.9

Availability Reserves.  Section 2.1(d) of the Loan Agreement is hereby deleted
in its entirety and the following substituted therefor:

"(d)  Agent may from time to time in good faith reduce the amount of Revolving
Loans and Letter of Credit Accommodations which would otherwise be available to
any Borrower under the lending formula(s) provided for herein (i.e., establish a
reserve): (a) to reflect events, conditions, contingencies or risks which, as
determined by Agent in good faith, adversely affect, or would have a reasonable
likelihood of adversely affecting, either (i) the Collateral or any other
property which is security for the Obligations, its value or the amount that
might be received by Agent and Lenders from the sale or other disposition or
realization upon such Collateral, or (ii) the assets, business or prospects of
any Borrower or Obligor or (iii) the security interests and other rights of
Agent or any Lender in the Collateral (including the enforceability, perfection
and priority thereof) or (b) to reflect Agent's good faith belief that any
collateral report or financial information furnished by or on behalf of any
Borrower or Obligor to Agent or any Lender is or may have been incomplete,
inaccurate or misleading in any material respect or (c) to reflect outstanding
Letter of Credit Accommodations as provided in Section 2.2 hereof or (d) in
respect of any state of facts which Agent and Lenders determine in good faith
constitutes a Default or an Event of Default.  Without limiting the generality
of the foregoing, Agent may, at its option, (A) reduce the lending formula with
respect to Eligible Accounts to the extent that Agent determines in good faith
that the likelihood of collection of such Accounts has decreased or (B) reduce
the lending formula(s) with respect to Eligible Inventory to the extent that
Agent determines in its good faith judgment that: (x) the number of days of the
turnover of the Inventory for any one hundred twenty (120) day period as
determined in the good faith judgment of Agent has increased or (y) the quality
or mix of the Inventory has deteriorated or (z) the advance percentage in the
lending formula is more than (1) eighty-five (85%) percent of the Net Recovery
Percentage with respect to Eligible Inventory of Canadian Borrower consisting of
Golf Equipment, or (2) ninety (90%) percent of the Net Recovery Percentage with
respect to Eligible Inventory of Huffy consisting of Bicycles, in case of each
of clauses (1) and (2) above, as set forth in the most recent acceptable
appraisal thereof received by Agent.  In determining whether to reduce the
lending formula(s), Agent may consider events, conditions, contingencies or
risks which are also considered in determining Eligible Accounts, Eligible
Inventory or in establishing reserves.  The amount of any reduction in any
lending formula by Agent pursuant to this Section 2.1(d) shall have a
proportional relationship to the matter described herein which is the basis for
such reduction in the good faith determination of Agent.  Without limitation
upon any provision hereof or of Agent to establish any reserve in accordance
herewith, the Loans and Letter of Credit Accommodation otherwise available to
Borrowers shall be subject to a special reserve, in an amount equal to all
claims for all outstanding and unpaid administrative expenses including, without
limitation, the Allowed Professional Fees or other claims which are or may be
senior or pari passu to the liens in the property of Debtors in favor of Agent
and Lenders or Agent’s and Lenders’ super-priority claims pursuant to the
Financing Order, including, but not limited to (1) the fees and expenses of the
Clerk of the Court, (2) the fees of the United States Trustee, and (3)
Bankruptcy Court-allowed administrative claims for professional persons in an
amount consented to by Agent in its sole discretion, which shall be funded by
Agent establishing an additional reserve against Loans and Letter of Credit
Accommodations otherwise available to Borrowers in an amount determined by Agent
in its discretion, and Agent and Lenders shall only be obligated to release such
special reserve to pay any amounts in respect thereof after the occurrence of an
Event of Default, which Event of Default is continuing without cure and in the
event that, upon the conclusion of the liquidation of the assets and property of
the Debtors and their estates, the Debtors have insufficient funds to pay such
allowed administrative claims for such professional persons."




7.10

Conversion of US Dollar Loans and Canadian Dollar Loans.  Section 2 of the Loan
Agreement is hereby amended by adding the following Section 2.5 at the end
thererof:

“2.5

Notwithstanding anything to the contrary contained in this Agreement or the
other Financing Agreements, Agent may in its good faith determination convert,
without notice to Borrowers, (i) any outstanding US Dollar Loans, or any portion
thereof, into Canadian Dollar Loans and (ii) any outstanding Canadian Dollar
Loans, or any portion thereof, into US Dollar Loans.  Any such conversion shall
be governed by the Exchange Rate then in effect.”

7.11

Limits and Sublimits.  Section 2 of the Loan Agreement is hereby amended by
adding the following Section 2.6 at the end thereof:

"2.6

 All limits and sublimits set forth in the Loan Agreement shall be determined on
an aggregate basis considering together both the Pre-Petition Obligations and
the Post-Petition Obligations and in respect thereof or with respect to any
formula or other provision to which a limit or sublimit may apply."

7.12

Payments.  Section 6.4 of the Loan Agreement is hereby amended by adding the
following Section 6.4(d):

"(d)

Without limiting the generality of the foregoing, Agent may, in its discretion,
apply in accordance with Section 6.4(b) hereof any such payments or proceeds
first to the Pre-Petition Obligations (as such term is defined in this
Agreement) until such Pre-Petition Obligations are paid and satisfied in full."

7.13

Additional Financial Reporting Requirements.  Section 9.6 of the Loan Agreement
is hereby amended by adding the following new Section 9.6(e):  

"(e)  Debtors shall also provide Agent with copies of all financial reports,
schedules and other materials and information at any time furnished by Debtors,
or on their behalf, to the Bankruptcy Court, the U.S. Trustee, the CCAA, the
Monitor or to any creditors’ committee or any Borrower’s shareholders,
concurrently with the delivery thereof to the Bankruptcy Court, the U.S.
Trustee, the CCAA Court, the Monitor or to any creditors’ committee, or any
Borrower’s shareholders, as the case may be."

7.14

Net Worth.  Section 9.22 of the Loan Agreement is hereby amended by deleting
such Section in its entirety and substituting the following therefor:

 

“Section 9.22   Intentionally omitted.”

7.15

EBITDA.  Section 9.23 of the Loan Agreement is hereby amended by deleting such
Section in its entirety and substituting the following therefor:

“9.23  The EBITDA of Huffy and its Subsidiaries (on a consolidated basis) for
the cumulative period commencing January 1, 2005 and ending on the last day of
the month immediately preceding each month listed on Schedule 9.23 hereto (each
month so listed, a "Test Month"), shall not be less than the amount set forth on
Schedule 9.23 hereto with respect to each such Test Month (without giving effect
to the fees and expenses of all Professionals (as defined in the Financing
Order) to the extent the total amount of such fees and expenses do not exceed
$750,000 in any calendar month).”      

7.16

Events of Default.  Section 10.1 of the Loan Agreement is hereby amended as
follows:

(a)  Sections 10.1(f), (g) and (h) are hereby deleted in their entirety and the
following substituted therefor:  "Intentionally deleted".

(b)  Section 10.1(e) of the Loan Agreement is hereby amended by deleting such
Section in its entirety and substituting the following therefor:

“(e)  any Borrower or Obligor dissolves or suspends or discontinues its
business, as such business existed immediately prior to the Petition Date.”




(c)  Section 10.1(i) is hereby amended by deleting such Section in its entirety
and substituting the following therefor:

“(i)  any default by any Borrower or Obligor under any agreement, document or
instrument relating to any Indebtedness (other than Indebtedness which, as a
result of commencement of the Debtors’ Chapter 11 Cases, constitutes general
unsecured, non-priority claims against the Debtors and their respective estates)
for (i) borrowed money owing to any person other than Agent or any Lender, or
(ii) any Capital Leases, contingent indebtedness in connection with any
guarantee, letter of credit, indemnity or similar type of instrument in favor of
any person other than Agent or any Lender, in any case in an amount in excess of
$2,000,000, which default continues for more than the applicable cure period, if
any, with respect thereto.”




(d)  Section 10.1 is hereby amended by adding the following Sections:

"10.1(p)  the occurrence of any condition or event which permits Agent or any
Lender to exercise any of the remedies set forth in the Financing Order or in
the CCAA Order, including, without limitation, any "Event of Default", as
defined in the Financing Order; or

10.1(q)  the termination or non-renewal of the Financing Agreements as provided
for in the Financing Order; or

10.1(r)  any Debtor suspends or discontinues or is enjoined by any court or
governmental agency from continuing to conduct all or any material part of its
business (as such business existed immediately prior to the Petition Date) or if
a trustee, receiver or custodian is appointed for such Borrower or any of its
properties; or

10.1(s)  any act, condition or event occurring after the date of the
commencement of the Chapter 11 Cases or the CCAA Case that has a Material
Adverse Effect; or

10.1(t)  conversion of a Chapter 11 Cases to a Chapter 7 case under the
Bankruptcy Code or the conversion of the CCAA Case to a case under the BIA; or

10.1(u)  dismissal of (i) any of the Debtor’s Chapter 11 Cases or any subsequent
Chapter 7 case either voluntarily or involuntarily or (ii) dismissing the CCAA
Case or terminating, suspending or modifying the stay of proceedings in the CCAA
Case, either voluntarily or involuntarily; or

10.1(v)  the grant of a lien on or other interest in any property of any Debtor
other than a Permitted Lien or the Professional Fee Carve-Out (as defined in the
Financing Orders) or by the Financing Order or the CCAA Order or an
administrative expense claim other than such administrative expense claim
permitted by the Financing Order or this Agreement by the grant of or allowance
by the Bankruptcy Court which is superior to or ranks in parity with Agent’s and
Lenders’ security interest in or lien upon the Collateral; or

10.1(w)  the Financing Order or the CCAA Order shall be modified, reversed,
revoked, remanded, stayed, rescinded, vacated or amended on appeal or by the
Bankruptcy Court or the Superior Court, respectively, without the prior written
consent of Agent (and no such consent shall be implied from any other
authorization or acquiescence by Agent); or  

10.1(x)  the appointment of (i) a trustee, pursuant to Sections 1104(a)(1) or
1104(a)(2) of the Bankruptcy Code, or (ii) a trustee or interim receiver in the
case of any Debtor, pursuant to the BIA;

10.1(y)  the appointment of an examiner with special powers pursuant to Section
1104(a) of the Bankruptcy Code; or

10.1(z)  the filing of a plan of reorganization by any Debtor or on its behalf
or the filing of a plan of compromise or arrangement by any Debtor or on its
behalf, which does not provide for payment in full of the Obligations on the
effective date thereof.

10.1(aa) any Debtor fails to pay undisputed invoices having sixty-day payment
terms from merchandise suppliers for purchases made by such Debtor during the
pendency of the Chapter 11 Cases in an aggregate amount in excess of $250,000,
and all such invoices remain unpaid for at least five (5) days after receipt by
such Debtor of written notification from the applicable merchandise supplier
that each such invoice is past due.

7.17

Costs and Expenses.  Section 9.20 is hereby amended by deleting the reference
therein to "$650" and substituting "$850" therefor.

7.18

Term  Section 13.1(b) of the Loan Agreement is hereby amended by deleting in its
entirety such Section and substituting the following therefor:

“(b)  Intentionally omitted.”

7.19

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.  Section
11.1(a) of the Loan Agreement is hereby amended by adding the following at the
end thereof:  "except to the extent that the provisions of the Bankruptcy Code
or the CCAA are applicable and specifically conflict with the foregoing."

7.20

Notices.  Section 12.2 of the Loan Agreement is hereby amended by adding that
any notices, requests and demands also be sent to the following parties:

If to Debtors with a copy to:

DINSMORE & SHOHL LLP



1900 Chemed Center



Cincinnati, Ohio 45202

Facsimile No. 513-977-8141

Attn: Kim Martin Lewis, Esq.




If to Agent or any Lender with a copy to:

OTTERBOURG, STEINDLER,

HOUSTON & ROSEN, P.C.





230 Park Avenue



New York, New York  10169

Facsimile No. (212) 682-6104

Attn:  Jonathan N. Helfat, Esq.




8.

RELEASE

8.1

Release of Pre-Petition Claims.

(a)

In consideration of the agreements of Agent and Lenders contained herein and the
making of any Loans by Agent and Lenders, each Debtor, pursuant to the Loan
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, on behalf of itself and its
respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges the Agent and each Lender, their respective successors and assigns,
and their respective present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees and other
representatives (Agent, Lenders and all such other parties being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Pre-Petition
Released Claim" and collectively, "Pre-Petition Released Claims") of every name
and nature, known or unknown, suspected or unsuspected, both at law and in
equity, which each Debtor, or any of its respective successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any nature,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Agreement, including, without limitation, for or on account of, or
in relation to, or in any way in connection with the Loan Agreement, as amended
and supplemented through the date hereof, and the other Financing Agreements.

(b)

Each Debtor, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any
Pre-Petition Released Claim released, remised and discharged by each Debtor
pursuant to this Section 8.1.  If any Debtor violates the foregoing covenant,
Debtors agree to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all attorneys' fees and costs incurred by
any Releasee as a result of such violation.

8.2

Release of Post-Petition Claims.

 

(a)

Subject to clause (b) below, upon (1) the receipt by Agent and Lenders of
payment in full of all Obligations in cash or other immediately available funds,
plus cash collateral or other collateral security acceptable to Agent to secure
any Obligations that survive or continue beyond the termination of the Financing
Agreements, and (2) the termination of the Financing Agreements (the "Payment
Date"), in consideration of the agreements of Agent and Lenders contained herein
and the making of any Loans by Agent and Lenders, each Debtor hereby covenants
and agrees to execute and deliver in favor of Lender a valid and binding
termination and release agreement, in form and substance satisfactory to Agent,
pursuant to which, among other things, (a) each Debtor, on behalf of itself and
its respective successors, assigns, and other legal representatives, shall
absolutely, unconditionally and irrevocably release, remise and forever
discharge each Releasee, of and from all demands, actions, causes of action,
suits, covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a "Post-Petition Released Claim" and collectively, "Post-Petition
Released Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which each Debtor, or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any nature, cause or thing whatsoever which arises at
any time on or prior to the Payment Date, including, without limitation, for or
on account of, or in relation to, or in any way in connection with the Loan
Agreement, as amended and supplemented through the Payment Date, and the other
Financing Agreements or the Financing Order and (b) each Debtor shall
absolutely, unconditionally and irrevocably, covenants and agrees with each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Post-Petition Released Claim
released, remised and discharged by each Debtor pursuant to such termination and
release agreement.  If any Debtor violates such covenant, Debtors agree to pay,
in addition to such other damages as any Releasee may sustain as a result of
such violation, all attorneys' fees and costs incurred by any Releasee as a
result of such violation.

(b)

In connection with the termination of the Financing Agreements as set forth
above, Agent, Lenders and Debtors shall enter into a termination agreement, the
form and substance of which shall be reasonably be acceptable to Agent, Lenders
and Debtors (the “Termination Agreement”).  The Termination Agreement shall be
consistent with the terms and conditions of the Loan Agreement and the other
Financing Agreements and shall provide, among other things, for the release of
all Post-Petition Released Claims in favor of the Releasees, other than claims
by Debtors against Agent and/or Lenders for gross negligence and/or willful
misconduct arising after the Petition Date as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction.

0.2

Releases Generally.

(a)

Each Debtor, understands, acknowledges and agrees that the releases set forth
above in Sections 8.1 and 8.2 may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such releases.

(b)

Each Debtor, agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final and unconditional nature of the releases set forth above in
Sections 8.1 and 8.2.

1.

CONDITIONS PRECEDENT

In addition to any other conditions contained herein or the Loan Agreement, as
in effect immediately prior to the Petition Date, with respect to the Loans and
other financial accommodations available to Borrowers (all of which conditions,
except as modified or made pursuant to this Agreement shall remain applicable to
the Loans and be applicable to other financial accommodations available to
Borrowers), the following are conditions to Agent’s and Lenders’ obligations to
extend further loans, advances or other financial accommodations to Borrowers
pursuant to the Loan Agreement:

(a)

Debtors shall furnish to Agent all financial information, projections, budgets,
business plans, cash flows and such other information as Agent  shall reasonably
request from time to time including, without limitation, a weekly budget of
revenue and expenses in such detail and form as is acceptable to Agent, giving
effect to the commencement of the Chapter 11 Cases and the CCAA Cases;

(b)

as of the Petition Date, there shall have been no termination of the Existing
Financing Agreements;

(c)

no trustee, examiner or receiver or the like shall have been appointed or
designated with respect to any Debtor, or its business, properties and assets
and no motion or proceeding shall be pending seeking such relief;

(d)

the execution and/or delivery of this Ratification Agreement and all other
Financing Agreements to be delivered in connection herewith by Borrowers and
Guarantors in form and substance satisfactory to Agent;

(e)

the execution and/or delivery to Agent of all other Financing Agreements, and
other agreements, documents and instruments which, in the good faith judgment of
Agent, are necessary or appropriate;

(f)

each Debtor shall comply in full with the notice and other requirements of the
Bankruptcy Code and the applicable Bankruptcy Rules with respect to any relevant
Financing Order in a manner acceptable to Agent and its counsel, and an Interim
Financing Order shall have been entered by the Bankruptcy Court (the "Interim
Financing Order") authorizing the secured financing under the Financing
Agreements as ratified and amended hereunder on the terms and conditions set
forth in this Ratification Agreement and, inter alia, modifying the automatic
stay, authorizing and granting the senior security interest and liens in favor
of Agent and Lenders, described in this Ratification Agreement and in the
Financing Order, and granting super-priority expense claims to Agent and Lenders
with respect to all Obligations.  The Interim Financing Order shall authorize
post-petition financing under the terms set forth in this Ratification Agreement
in an amount acceptable to Agent, in its discretion, and it shall contain such
other terms or provisions as Agent and its counsel shall require;

(g)

each Debtor shall comply in full with the notice and other requirements of
Canadian law including, without limitation, the BIA and applicable rules
thereunder with respect to any relevant CCAA Order in a manner acceptable to
Agent and its counsel, and the CCAA  Order shall have been entered by the CCAA
Court, in form and substance satisfactory to Agent and shall authorize
post-petition financing under the terms set forth in this Ratification Agreement
in an amount acceptable to Agent and Lenders, in their discretion, and it shall
contain such other terms or provisions as Agent and its counsel shall require;

   

(h)

 with respect to further credit after expiration of the Interim Financing Order,
on or before the expiration of the Interim Financing Order, the Bankruptcy Court
shall have entered a Permanent Financing Order authorizing the secured financing
on the terms and conditions set  forth  in this Ratification Agreement, granting
to Agent and Lenders the senior security interest and liens described above and
super-priority administrative expense claims described above (except as
otherwise specifically provided in the Interim Financing Order), modifying the
automatic stay and other provisions required by Agent and its counsel
("Permanent Financing Order").  Agent and Lenders shall not provide any Loans
(or other financial accommodations) other than those authorized under the
Interim Financing Order unless, on or before the thirtieth day following the
Petition Date, the Permanent Financing Order shall have been entered, and such
order shall not have been vacated or stayed.  Agent and Lenders may (but shall
have no obligation to), in their discretion, consent in writing to provide Loans
(or other financial accommodations) to Borrowers in the event that the Interim
Financing Order or the Permanent Financing Order has been vacated or stayed
(whether by appeal, motion or other pleading seeking a modification,
clarification or reconsideration of any provisions contained therein);

(i)

other than the voluntary commencement of the Chapter 11 Cases and the filing of
the CCAA Case, no material impairment of the priority of Agent’s and Lenders’
security interests in the Collateral shall have occurred from the date of the
latest field examinations of Agent to the Petition Date;

(j)

the Debtors shall have obtained from the CCAA Court an order, on terms and
conditions acceptable to Agent, recognizing the Chapter 11 Cases in Canada,
implementing in Canada of a stay of proceedings against the Debtors, recognizing
and implementing the Financing Order and such other orders of the Bankruptcy
Court as may be necessary to give effect to the Financing Agreements in Canada,
and authorizing the Canadian Borrower, the Canadian Guarantors and the other
Debtors to execute and deliver, and become bound by the terms of, the Financing
Agreements as amended hereby; and

(k)

no Event of Default shall have occurred or be existing under any of the Existing
Financing Agreements, as modified pursuant hereto, and assumed by Borrowers and
Guarantors.  

2.

MISCELLANEOUS

2.1

Amendments and Waivers.  Neither this Agreement nor any other instrument or
document referred to herein or therein may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought.

2.2

Further Assurances.  Each Debtor shall, at its expense, at any time or times
duly execute and deliver, or shall cause to be duly executed and delivered, such
further agreements, instruments and documents, including, without limitation,
additional security agreements, collateral assignments, Uniform Commercial Code
financing statements or amendments or continuations thereof, Personal Property
Security Act financing statements, landlords’ or mortgagees’ waivers of liens
and consents to the exercise by Agent and Lenders of all the rights and remedies
hereunder, under any of the other Financing Agreements, any Financing Order or
applicable law with respect to the Collateral, and do or cause to be done such
further acts as may be necessary or proper in Agent’s opinion to evidence,
perfect, maintain and enforce the security interests of Agent, for the benefit
of Lenders, and the priority thereof, in the Collateral and to otherwise
effectuate the provisions or purposes of this Agreement, any of the other
 Financing Agreements or the Financing Order.

2.3

Headings.  The headings used herein are for convenience only and do not
constitute matters to be considered in interpreting this Agreement.

2.4

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which shall together
constitute one and the same agreement.

2.5

Additional Events of Default.  The parties hereto acknowledge, confirm and agree
that the failure of any Debtor to comply with any of the covenants, conditions
and agreements contained herein or in any other agreement, document or
instrument at any time executed by such Debtor in connection herewith shall
constitute an Event of Default under the Financing Agreements in accordance with
the terms and conditions thereof as amended by this Agreement and the Financing
Order.

2.6

Costs and Expenses.  Borrowers shall pay to Agent on demand all costs and
expenses that Agent pays or incurs in connection with the negotiation,
preparation, consummation, administration, enforcement, and termination of this
Agreement and the other Financing Agreements and the Financing Order, including,
without limitation: (a) reasonable attorneys’ and paralegals’ fees and
disbursements of counsel to Lender; (b) costs and expenses (including attorneys’
and paralegals’ fees and disbursements) for any amendment, supplement, waiver,
consent, or subsequent closing in connection with this Agreement, the other
Financing Agreements, the Financing Order and the transactions contemplated
thereby; (c) taxes, fees and other charges for recording any agreements or
documents with any governmental authority, and the filing of UCC financing
statements and continuations, and other actions to perfect, protect, and
continue the security interests and liens of Agent, for the benefit of Lenders,
in the Collateral; (d) sums paid or incurred to pay any amount or take any
action required of a Debtor under the Financing Agreements or the Financing
Order that Debtors fail to pay or take; (e) costs of appraisals, inspections and
verifications of the Collateral and including travel, lodging, and meals for
inspections of the Collateral and the Debtors’ operations by Agent or its agent
and to attend court hearings or otherwise in connection with the Chapter 11
Cases; (f) costs and expenses of preserving and protecting the Collateral; (g)
all out-of-pocket expenses and costs heretofore and from time to time hereafter
incurred by the Agent and Lenders during the course of periodic field
examinations of the Collateral and Debtors’ operations, plus a per diem charge
at the rate of $850 per person per day for Agent’s examiners in the field and
office; and (h) costs and expenses (including attorneys’ and paralegals’ fees
and disbursements) paid or incurred to obtain payment of the Obligations,
enforce the security interests and liens of Agent and Lenders, sell or otherwise
realize upon the Collateral, and otherwise enforce the provisions of this
Agreement, the other Financing Agreements and the Financing Order, or to defend
any claims made or threatened against Agent or any Lender arising out of the
transactions contemplated hereby (including, without limitation, preparations
for and consultations concerning any such matters).  The foregoing shall not be
construed to limit any other provisions of the Financing Agreements regarding
costs and expenses to be paid by Debtors.  All sums provided for in this Section
10.6 shall be part of the Obligations, shall be payable on demand, and shall
accrue interest after demand for payment thereof at the highest rate of interest
then payable under the Financing Agreements.  Agent is hereby irrevocably
authorized to charge any amounts payable hereunder directly to any of the
account(s) maintained by Agent with respect to any Debtor.

2.7

Effectiveness.  This Agreement shall become effective upon the execution hereof
by Agent and the entry of the Interim Financing Order.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


433974.5

1

 







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

BORROWERS




HUFFY CORPORATION, as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







AMERICAN SPORTS DESIGN COMPANY, as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







HUFFY SPORTS DELAWARE, INC., as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







HUFFY SPORTS CANADA, INC., as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________













[SIGNATURES CONTINUE ON NEXT PAGE]


433974.5

2

 







--------------------------------------------------------------------------------







[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




GUARANTORS







HUFFY RISK MANAGEMENT, INC., as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







HUFFY SPORTS, INC., as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







HCAC, INC., as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







HUFCO-DELAWARE COMPANY, as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







HUFCO-GEORGIA I, as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







[SIGNATURES CONTINUE ON NEXT PAGE]


433974.5

1

 







--------------------------------------------------------------------------------







[SIGNATURES CONTINUED FROM PREVIOUS PAGE]







HUFCO-OHIO, INC, as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







HUFCO-GEORGIA II, INC., as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







TOMMY ARMOUR GOLF COMPANY, as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







LAMAR SNOWBOARDS INC., as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







HUFFY SPORTS WASHINGTON, INC., as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________













[SIGNATURES CONTINUE ON NEXT PAGE]


433974.5

2

 







--------------------------------------------------------------------------------







[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




FIRST TEAM SPORTS, INC., as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







HESPELER HOCKEY HOLDING, INC., as

Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







LEHIGH AVENUE PROPERTY HOLDINGS, INC., as Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







HUFCO-NEW BRUNSWICK, INC.,

as Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________







HUFFY SPORTS OUTLET INC.,

as Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________




HUF CANADA, INC.,

as Debtor and Debtor-in-Possession




By: _____________________________________




Title: ____________________________________




[SIGNATURES CONTINUE ON NEXT PAGE]



433974.5

1

 







--------------------------------------------------------------------------------










[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




AGENT:

CONGRESS FINANCIAL CORPORATION

  (CENTRAL), as Agent




By:______________________________

Title:_____________________________




US LENDERS:

CONGRESS FINANCIAL CORPORATION

  (CENTRAL)




By:______________________________

Title:_____________________________




GMAC COMMERCIAL FINANCE

By:______________________________

Title:_____________________________




LASALLE BUSINESS CREDIT, LLC

By:______________________________

Title:_____________________________




[SIGNATURES CONTINUE ON FOLLOWING PAGE]


433974.5

1

 







--------------------------------------------------------------------------------







[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




CANADIAN LENDERS:

CONGRESS FINANCIAL CORPORATION

  (CANADA)




By:______________________________

Title:_____________________________




ABN AMRO BANK N.V., CANADA BRANCH

By:______________________________

Title:_____________________________




GMAC COMMERCIAL FINANCE

  CORPORATION - CANADA




By:______________________________

Title:_____________________________




TERM LOAN LENDER:

ABLECO FINANCE LLC, on its behalf and

on behalf of its Affiliate assigns




By:______________________________

Title:_____________________________














433974.5

2

 





